United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS            December 19, 2003
                          FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                                 No. 03-50759
                               Summary Calendar


                        UNITED STATES OF AMERICA,

                           Plaintiff-Appellee,

                                    versus

                           ROBERT MARTINEZ-GIL,

                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-91-CR-318-4
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Robert Martinez-Gil, prisoner number

24434-149, was convicted of one count of conspiracy to possess

heroin and cocaine with intent to deliver.            The district court

sentenced   him    to   life   in   prison.   This   court    affirmed      his

conviction and sentence on direct appeal, and his 28 U.S.C. § 2255

motion to vacate his sentence was unsuccessful.              Martinez-Gil’s

numerous motions seeking authorization to file a successive 28

U.S.C. § 2255 motion were likewise unavailing.         Martinez-Gil then

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50759
                                -2-

filed a “motion to dismiss 21 U.S.C. § 851 enhancement information

for lack of service” in which he argued that the enhancement

information upon which his sentence was based should be dismissed

for want of proper service.    The district court determined that

Martinez-Gil was attempting to bring a successive motion to vacate

his sentence without having received this court’s authorization to

do so.   The district court thus dismissed the case.   Martinez-Gil

now appeals the dismissal of this motion.       He argues that the

district court erred in classifying his motion as properly sounding

in 28 U.S.C. § 2255, and he also moves this court for a writ of

mandamus ordering the district court to vacate his life sentence.

     Martinez-Gil has not shown that the district court erred in

determining that his motion, which raised a thinly disguised

challenge to his sentence, was really an attempt to bring an

unauthorized successive 28 U.S.C. § 2255 motion.    See Tolliver v.

Dobre, 211 F.3d 876, 877 (5th Cir. 2000).   Because Martinez-Gil had

not obtained this court’s authorization to file this motion, the

district court did not err in dismissing Martinez-Gil’s case.   See

United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).        The

judgment of the district court is AFFIRMED, and Martinez-Gil’s

motion for a writ of mandamus is DENIED.